McCay, Judge,
concurring.
I concur in the judgment of reversal in this case. I think there was some evidence that the plaintiff had voluntarily interfered in this controversy between the conductors of the newspapers engaged, and, under the decision of the Court when this case was previously before it, in such a case the' damages ought only to be nominal. I do not, however, look upon the decision of this Court, as then made, as settling the question that the plaintiff was a volunteer. The decision referred to was based upon the idea that the damages were excessive, and it does not at all follow that, if the damages had been more reasonable, this Court would, upon this ground, have undertaken to control the jury in their judgment. As one 'of the majority which gave that decision, such is, at any rate, my view of the matter. Whether the plaintiff made the affidavit on which this charge of peijury is based as a volunteer in the newspaper controversy, after the managers of the paper had begun their diatribes against each other, or whether he made the affidavit in the regular course of his business, as clerk, for the information of the postmaster, and the public controversy grew out of that affidavit, were questions for the jury, under the charge asked and refused. In the latter case, reasonable damages might well have been given under the charge, as asked.